Citation Nr: 0727337	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-24 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
September 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon. 

The veteran was afforded a Travel Board Hearing with the 
undersigned Veterans Law Judge in May 2007.  A transcript is 
associated with the claims file.  


FINDING OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained to the extent possible; the 
RO has notified the veteran of the evidence needed to 
substantiate the claim and obtained all relevant evidence 
designated by the veteran.

2.  The veteran did not have combat duty and his alleged in- 
service stressors have not been corroborated by official 
records or any other supportive evidence.

3.  The veteran's diagnosis of PTSD, first shown many years 
after service, has not been attributed to a verified in-
service stressor. 


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A; 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a November 2002 letter, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim.  The veteran was specifically informed as 
to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  He was also notified 
of the need to give VA any evidence pertaining to his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
occurred in this case.
  
With respect to the Dingess requirements, the veteran was not 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claim be granted.  The Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007), the Federal Circuit held that any error by VA 
in providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

For reasons discussed in further detail below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  Thus, any 
question as to the rating or effective date to be assigned is 
moot.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Under 
this circumstance, any prejudice raised by the failure to 
provide notice of the Dingess requirements is rebutted.

The veteran was furnished an appropriate statement of the 
case and the VCAA letter that he received included notice of 
what information or evidence was necessary to substantiate 
his claim for service connection.  The veteran has been 
provided the opportunity to respond to VA correspondence and 
over the course of the appeal has had multiple opportunities 
to submit and identify evidence.  Furthermore, the veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  While the 
veteran does not have the burden of demonstrating prejudice, 
it is  pertinent to note that the evidence does not show, nor 
does the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran and a comprehensive examination to evaluate the 
disability at issue has been conducted.  Under these 
circumstances, there is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

In addition to the general rules of service connection noted 
above, service connection for PTSD medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the provisions of 
38 U.S.C.A. § 1154(b) are only applicable in cases where a 
veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an injury 
or disease, Section 1154(b) requires that the veteran have 
actually participated in combat with the enemy.  See 
VAOPGCPREC 12-99 (October 18, 1999).

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are not based solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response).  Hence, under the DSM-IV, the 
mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

Analysis

A review of the claims file shows no diagnosis of PTSD during 
service or for many years thereafter.  The service personnel 
records do not show that the veteran received any decorations 
evincing combat service.  While his military specialty was 
Light Weapons Infantry, his foreign service was in Korea in 
the early 1970s; he did not have active service in Vietnam 
and it is not contended otherwise. 

If a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994); see also Suozzi v. Brown, 
10. Vet. App. 307, 310-311 (1997) (corroboration of every 
detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient); Pentecost v. Principi, 16 
Vet. App. 124 (2002).  In Zarycki v. Brown, 6 Vet. App. 91 
(1993), the Court held that the presence of a recognizable 
stressor is the essential prerequisite to support the 
diagnosis of PTSD.  

The veteran's diagnosis of PTSD was initially disputed, and 
the RO determined that the claimed disability was not 
currently present upon the issuance of the rating decision.   
The veteran has been treated for traumatic recollections of 
military service in May 2003, and prior to this in February 
2000, he subjectively reported a personal feeling that he had 
PTSD.  Neither of these indications constitute a competent 
diagnosis of PTSD; however, in November 2005, the veteran was 
assessed as having chronic PTSD linked to events witnessed in 
military service.  The Board will thus concede the existence 
of a current disability.  As there is competent evidence of a 
diagnosis of PTSD, this appeal turns on the question of 
whether the veteran's alleged in-service stressors have been 
or could be verified.

The veteran contends that he developed PTSD after allegedly 
witnessing two specific incidents during his tour of duty in 
the Republic of Korea with the U.S. Army.  The first incident 
was an alleged "race riot" occurring at his duty station in 
Korea in January 1970.  Additionally, in the summer of 1970, 
the veteran states that he was the jeep driver for the 
brigade commander, a colonel, and that he accompanied this 
officer on an investigation of a homicide which allegedly 
occurred at the Post Noncommissioned Officers' (NCO) Club.  
The veteran states that he walked into the NCO club with the 
brigade commander and sergeant major, and saw that a fellow 
soldier (identified only by the rank of first sergeant) had 
been killed from a gunshot wound.  According to the veteran, 
there was a great deal of blood at the scene, and he tracked 
some of it onto his boots and into the jeep he was assigned 
to drive.  

The RO has made every reasonable attempt to verify the 
identified stressors.  Regarding the alleged race riot, it 
appears as if such an event did take place at the veteran's 
duty station at some point around Martin Luther King's 
birthday in January 1970.  The RO conceded that this event 
took place for stressor verification purposes; however, 
service personnel records indicate that the veteran was 
stationed in the United States at Fort Knox, Kentucky, during 
the time of the riot.  The RO noted that the veteran was 
stationed in Korea in January 1971, and sent inquiry to the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
on if a "race riot" occurred in 1971, rather than 1970.  
The JSSRC responded that they were unable to verify the 
occurrence of such an event, and also noted that morning 
reports were not available for the veteran's unit.  Based on 
these findings, the Board must conclude that the veteran's 
alleged participation in a "race riot" cannot be verified, 
and this claimed stressor will not be conceded.  

Regarding the second claimed stressor of a homicide 
investigation, the RO again placed a request to JSRRC to 
verify if any homicide took place in the summer of 1970 at 
the veteran's unit in Korea.  As the veteran was unable to 
identify the name of the alleged victim, the JSSRC stated 
that such an event could not be verified and as mentioned 
previously, noted that morning reports were not available.  
The veteran has been informed that he may supply buddy 
statements or other lay evidence which may corroborate this 
alleged event; but, he has not submitted such evidence.  
There is, simply, no evidence which supports the veteran's 
account of the incident other than his own unsubstantiated 
testimony.  As this is the case, the Board must determine 
that the stressor is unverified, and hence incapable of being 
a source of PTSD for the purposes of this claim.  

Given that there is no confirmed stressor, the veteran's 
claim for entitlement to service connection for PTSD must be 
denied.  The Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue. That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  38 U.S.C.A. § 5107(b); see also, e.g., 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).







ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


